DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been cancelled. Claims 2-21 have been added. Thus, claims 2-21 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 6:
In line 5, “the combination” lacks of antecedent basis.

For claim 13:
In line 6, “the combination” lacks of antecedent basis.

For claim 20:
In line 6, “the combination” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-12, 15-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US Patent Application Publication No. 2017/0092089) in view of Butler et al. (US Patent Application Publication No. 2018/0276962).

Regarding claim 2, Ye teaches a computer-implemented method to monitor a property (Fig. 1), comprising:
receiving audio data from a sensor of a monitoring system without receiving video data from the monitoring system (although at step 101 audio and video data is received, it is disclosed that only audio could be received if configured the system this way [Paragraph 28]);
determining, based on the audio data, whether an alert condition is satisfied (the received data is analyzed for determining potential incidents [steps 102-104]);
receiving the video data from the video camera (received video data at step 101);
determining, based on the video data, whether a security event associated with the alert condition exists (the received data is analyzed for determining potential incidents [steps 102-104]); and
in response to determining that the security event associated with the alert condition exists, performing a monitoring system action (the received data is analyzed for determining potential incidents, thus generating an alarm when the alert condition exists [steps 102-104]).
However, Ye does not explicitly mention in response to determining that the alert condition is satisfied: activating a video camera of the monitoring system to obtain video data.
Butler teaches, in a similar field of endeavor of monitoring systems, the following:
in response to determining that the alert condition is satisfied: activating a video camera of the monitoring system to obtain video data (it is disclosed that once audio data determines a potential incident, video data is then received and analyzed [Paragraphs 221, 467-470]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Ye) by activating video after audio analysis (as taught by Butler) for the purpose of avoiding false alarms (Butler – Paragraph 4).

Regarding claim 3, Ye further teaches the computer-implemented method of claim 2, wherein performing the monitoring system action comprises at least one of: generating instructions to request a security associate to be sent to the property; locking the property or a room in the property; sending a drone to the property; activating one or more systems comprising a lock system, a water sprinkler system, and a fire extinguishing system; or controlling electrical power at the property to be turned on or off (since external entities are informed about the incident, a person having ordinary skills in the art would recognize that actions will be taken by the corresponding authorities [Paragraph 6]).

Regarding claim 4, Ye further teaches the computer-implemented method of claim 2, wherein determining, based on the audio data, whether the alert condition is satisfied comprises: at least one of: determining whether at least one of a discrete decibel threshold, an average threshold, and an escalation threshold have been satisfied; or determining whether an audio pattern exists in the audio data; and determining that the alert condition is satisfied in response to determining that: at least one of the discrete decibel threshold, the average threshold, and the escalation threshold has been satisfied; or an audio pattern exists in the audio data (it is disclosed that audio’s decibels are analyzed for the determination of the incident [Paragraph 33]).

Regarding claim 5, Ye further teaches the computer-implemented method of claim 4, wherein determining that the alert condition is satisfied comprises determining that the audio data does not include data indicative of a safe condition (since audio is analyzed, including decibels, a person having ordinary skills in the art would recognize that no safety condition is found in the audio [Paragraph 33]).

Regarding claim 8, Butler further taches the computer-implemented method of claim 2, comprising: in response to determining that the alert condition is satisfied: activating one or more of thermometers, motion sensors, humidity and climate sensors; and obtaining contextual data from the one or more of thermometers, motion sensors, humidity and climate sensors, the contextual data providing contextual information associated with the alert condition (a report from sensors is presented, thus contextual information [Paragraph 104]).

Regarding claims 9-12, 15, these claims are rejected as applied to claims 2-5, 8.

Regarding claims 16-19, 21, these claims are rejected as applied to claims 2-5, 8.

Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US Patent Application Publication No. 2017/0092089) in view of Butler et al. (US Patent Application Publication No. 2018/0276962) and further in view of Boghossian et al. (US Patent Application Publication No. 2012/0320201).

Regarding claim 6, the combination of Ye and Butler teaches all the limitations recited in claim 2.
wherein determining, based on the video data, whether the security event associated with the alert condition exists comprises: obtaining an image of conditions associated with the audio data received from the sensor; and determining, using a set of rules, that the combination of the image and the audio data corresponds to the security event.
Boghossian teaches, in a similar field of endeavor of monitoring systems, the following:
wherein determining, based on the video data, whether the security event associated with the alert condition exists comprises: obtaining an image of conditions associated with the audio data received from the sensor; and determining, using a set of rules, that the combination of the image and the audio data corresponds to the security event (it is disclosed a monitoring system where images are combined with audio for the determination of the incident [Paragraph 156]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Ye) by activating video after audio analysis (as taught by Butler) by combining image with audio for the determination of incidents (as taught by Boghossian) for the purpose of detecting incident avoiding false alarms (Butler – Paragraph 4).

Regarding claim 7, Boghossian further teaches the computer-implemented method of claim 6, wherein the set of rules is configured by a neural network that is trained based on user preferences and interactions (based on characteristics of previous situations, future determinations are determined, thus being neural networks being used [Paragraph 43]).

Regarding claims 13-14, these claims are rejected as applied to claims 6-7.

Regarding claim 20, this claim is rejected as applied to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

September 30, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633